UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21625 Intrepid Capital Management Funds Trust (Exact name of registrant as specified in charter) 3652 South Third Street, Suite 200 Jacksonville Beach, FL 32250 (Address of principal executive offices) (Zip code) Mark Travis 3652 South Third Street, Suite 200 Jacksonville Beach, FL 32250 (Name and address of agent for service) 1-904-246-3433 Registrant's telephone number, including area code Date of fiscal year end: 09/30 Date of reporting period:06/30/07 Item 1. Schedule of Investments. Intrepid Capital Fund Schedule of Investments June 30, 2007 (Unaudited) Shares Value COMMON STOCKS - 48.68% Beverages - 8.86% Anheuser-Busch Companies, Inc. 16,345 $ 852,555 The Coca-Cola Co. 16,530 864,685 Grolsch NV 31,510 1,344,671 3,061,911 Commercial Services & Supplies - 2.11% Cintas Corp. 18,485 728,864 Computers & Peripherals - 2.60% Dell, Inc. (a) 31,410 896,755 Food Products - 3.11% Kraft Foods, Inc. 11,640 410,310 Sara Lee Corp. 38,120 663,288 1,073,598 Health Care Providers & Services - 1.29% Health Management Associates, Inc. 39,110 444,290 Hotels, Restaurants & Leisure - 2.13% International Speedway Corp. - Class A 13,985 737,149 Household Products - 3.23% Oil-Dri Corporation of America 63,562 1,115,513 Insurance - 11.47% Baldwin & Lyons, Inc. 30,925 803,431 Berkshire Hathaway, Inc. (a) 275 991,375 Horace Mann Educators Corp. 41,275 876,681 Travelers Companies, Inc. 6,745 360,858 XL Capital Ltd. 11,025 929,297 3,961,642 IT Services - 1.94% Automatic Data Processing, Inc. 12,615 611,449 Broadridge Financial Solutions, Inc. 3,153 60,285 671,734 Personal Products - 1.06% Alberto-Culver Co. 15,400 365,288 Pharmaceuticals - 2.58% Mylan Laboratories, Inc. 48,940 890,219 Specialty Retail - 3.61% Limited Brands 40,345 1,107,470 Sally Beauty Holdings, Inc. 15,400 138,600 1,246,070 Textiles, Apparel & Luxury Goods - 2.29% Hanesbrands, Inc. (a) 29,290 791,709 Water Utilities - 0.14% Connecticut Water Service, Inc. 2,000 48,740 Wireless Telecommunication Services - 2.26% Telephone & Data Systems, Inc. - Special Shares 6,500 374,075 Telephone & Data Systems, Inc. 6,500 406,705 780,780 TOTAL COMMON STOCKS (Cost $15,018,060) 16,814,262 Principal Amount CORPORATE BONDS - 22.39% Aerospace & Defense - 1.35% Goodrich Corp. 7.500%, 04/15/2008 $ 459,000 465,227 Argicultural Operations - 1.72% American Rock Salt Co. LLC 9.500%, 03/15/2014 584,000 593,490 Beverages - 1.42% Cott Beverages USA, Inc. 8.000%, 12/15/2011 482,000 489,230 Commercial Services & Supplies - 1.46% Waste Management, Inc. 6.500%, 11/15/2008 497,000 502,774 Construction & Engineering - 1.25% Blount, Inc. 8.880%, 08/01/2012 427,000 433,405 Electronic Equipment & Instruments - 1.85% Syniverse Technologies, Inc. 7.750%, 08/15/2013 667,000 640,320 Food Products - 1.97% Dean Foods Co. 8.150%, 08/01/2007 170,000 170,213 General Mills, Inc. 3.880%, 11/30/2007 515,000 511,851 682,064 Hotels, Restaurants & Leisure - 1.90% Speedway Motorsports, Inc. 6.750%, 06/01/2013 670,000 656,600 IT Services - 1.12% Certegy, Inc. 4.750%, 09/15/2008 393,000 387,107 Media - 1.13% Scholastic Corp. 5.000%, 04/15/2013 440,000 388,790 Paper & Forest Products - 1.96% Appleton Papers, Inc. 8.130%, 06/15/2011 655,000 677,925 Photo Equipment & Supplies - 1.61% Da-Lite Screen Co., Inc. 9.500%, 05/15/2011 527,000 555,985 Real Estate - 1.83% American Real Estate Partners 7.130%, 02/15/2013 650,000 630,500 Specialty Retail - 1.82% Payless ShoeSource, Inc. 8.250%, 08/01/2013 615,000 628,837 TOTAL CORPORATE BONDS (Cost $7,775,262) 7,732,254 U.S. TREASURY OBLIGATIONS - 16.76% U.S. Treasury Bill - 14.42% 0.000%, 07/12/2007 3,000,000 2,995,580 0.000%, 08/16/2007 2,000,000 1,987,605 4,983,185 U.S. Treasury Note - 2.34% 3.750%, 05/15/2008 815,000 806,342 TOTAL U.S. TREASURY OBLIGATIONS (Cost $5,789,351) 5,789,527 Shares SHORT TERM INVESTMENTS - 9.91% Money Market Funds - 9.91% AIM STIC Prime Portfolio 684,400 684,400 AIM STIT Treasury Portfolio 684,400 684,400 Fidelity Government Portfolio I 684,400 684,400 Fidelity Money Market Portfolio 684,400 684,400 SEI Daily Income Trust Treasury Fund 684,400 684,400 3,422,000 TOTAL SHORT TERM INVESTMENTS (Cost $3,422,000) 3,422,000 Total Investments(Cost $32,004,673) - 97.74% 33,758,043 Other Assets in Excess of Liabilities - 2.26% 781,916 TOTAL NET ASSETS - 100.00% $ 34,539,959 (a)Non Income Producing The cost basis of investments for federal income tax purposes at June 30, 2007 was as follows*: Cost of investments $ 32,004,673 Gross unrealized appreciation 2,532,748 Gross unrealized depreciation (779,378 ) Net unrealized appreciation $ 1,753,370 * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Intrepid Small Cap Fund Schedule of Investments June 30, 2007 (Unaudited) Shares Value COMMON STOCKS - 80.15% Air Freight & Logistics - 0.68% Pacer International, Inc. 1,200 $ 28,224 Airlines - 0.14% ExpressJet Holdings, Inc. (a) 1,000 5,980 Beverages - 4.63% Brown-Forman Corp. - Class B 600 43,848 Cott Corp. (a) 1,500 21,585 Grolsch NV 3,000 128,023 193,456 Commercial Services & Supplies - 2.91% Cintas Corp. 3,085 121,642 Communications Equipment - 2.72% Communications Systems, Inc. 10,220 113,544 Electric Utilities - 4.11% Unitil Corp. 5,415 147,288 Westar Energy, Inc. 1,000 24,280 171,568 Electronic Equipment & Instruments - 6.18% Mocon, Inc. 20,981 241,281 Park Electrochemical Corp. 600 16,908 258,189 Food & Staples Retailing - 0.38% United Natural Foods, Inc. (a) 600 15,948 Gas Utilities - 9.01% Delta Natural Gas, Inc. 1,600 41,360 Energy West, Inc. 12,065 181,337 RGC Resources, Inc. 5,537 153,652 376,349 Hotels, Restaurants & Leisure - 2.78% International Speedway Corporation 1,675 88,289 Speedway Motorsports, Inc. 700 27,986 116,275 Household Durables - 4.59% Virco Mfg. Corporation (a) 29,125 191,643 Household Products - 6.96% Oil-Dri Corporation of America 15,062 264,338 WD-40 Co. 800 26,296 290,634 Insurance - 12.59% Baldwin & Lyons, Inc. 8,815 229,014 EMC Insurance Group, Inc. 1,800 44,676 Horace Mann Educators Corp. 10,650 226,206 IPC Holdings Ltd. 800 25,832 525,728 Metals & Mining - 6.50% Barrick Gold Corp. 2,600 75,582 Goldcorp, Inc. 1,600 37,904 Great Northern Iron Ore Properties 150 17,490 Newmont Mining Corp. 3,600 140,616 271,592 Personal Products - 1.16% Schiff Nutrition International, Inc. (a) 2,200 14,410 United Guardian, Inc. 2,900 34,249 48,659 Pharmaceuticals - 3.98% Mylan Laboratories, Inc. 9,145 166,348 Road & Rail - 0.96% Arkansas Best Corp. 1,025 39,944 Software - 1.61% Mediware Information Systems, Inc. (a) 6,400 46,080 Streamline Health Solutions (a) 5,000 21,000 67,080 Specialty Retail - 0.29% Stein Mart, Inc. 1,000 12,260 Textiles, Apparel & Luxury Goods - 2.48% Charles & Colvard, Ltd. 6,800 33,660 Cherokee, Inc. 400 14,616 McRae Industries, Inc. 3,894 55,295 103,571 Water Utilities - 5.49% Connecticut Water Service, Inc. 6,640 161,817 Middlesex Water Co. 3,525 67,715 229,532 TOTAL COMMON STOCKS (Cost $3,127,016) 3,348,166 Principal Amount U.S. TREASURY OBLIGATIONS - 18.90% U.S. Treasury Bill - 18.90% 0.000%, 08/16/2007 $ 200,000 198,761 4.880%, 10/11/2007 200,000 197,313 0.000%, 10/18/2007 200,000 197,137 4.810%, 11/23/2007 200,000 196,227 789,438 TOTAL U.S. TREASURY OBLIGATIONS (Cost $789,438) 789,438 Shares SHORT TERM INVESTMENTS - 0.21% Money Market Funds - 0.21% SEI Daily Income Trust Treasury Fund 8,726 8,726 TOTAL SHORT TERM INVESTMENTS (Cost $8,726) 8,726 Total Investments(Cost $3,925,180) - 99.26% 4,146,330 Other Assets in Excess of Liabilities - 0.74% 30,793 TOTAL NET ASSETS - 100.00% $ 4,177,123 (a) Non Income Producing The cost basis of investments for federal income tax purposes at June 30, 2007 was as follows*: Cost of investments $ 3,925,180 Gross unrealized appreciation 262,461 Gross unrealized depreciation (41,311 ) Net unrealized appreciation $ 221,150 * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rules15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Intrepid Capital Management Funds Trust By (Signature and Title)/s/ Mark Travis Mark Travis, President Date8/21/2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/ Mark Travis Mark Travis, President Date8/21/2007 By (Signature and Title)*/s/ Mark Travis Mark Travis, Treasurer Date8/21/2007 * Print the name and title of each signing officer under his or her signature.
